Winslow, J.
A dissent upon a mere question of fact is rarely justifiable, but, so strong is my conviction that justice has miscarried in this case that I am compelled to record my dissent upon such a question. This will was executed with apparently all due formalities in 1881, and fifteen years later it is sought to defeat its validity by the vague and misty recollections of three witnesses, against the certificate, made at the time, of two lawyers who knew what was necessary to constitute a valid execution. The attestation clause states that the witnesses signed in the presence of the testator. This creates a very strong presumption that the fact was as stated, especially after the lapse of fifteen years; and that presumption cannot be overcome, except upon very *464clear and convincing proof. In re Lewis’s Will, 51 Wis. 101. Such proof, in my judgment, is not here. Robert R. Menzie is shown by the evidence, and admitted by all the parties, to have been an able lawyer of long practice in Wisconsin at the time this will was executed. He drew this will. He signed the attestation clause. He knew what was necessary to properly attest a will. Mr. Rodman was an old and valued client. Either Robert R. Menzie was guilty of an act of idiotic carelessness, or else he was false to his client, if he signed the will as a witness in the absence of' his client and permitted Whalen to do the same thing. Ho one has the hardihood to claim that Robert R. Menzie was a half-wit, or that he was false to his clients.
Hor do I think the circuit judge should have made findings without giving the parties an opportunity to be heard or make a motion after the rendition of the verdict. I do not pretend to know what the practice is in all of the trial courts of the state, but I do know that for several years, when the writer was on the trial bench of the Eirst circuit, it was not the practice to enter judgment upon an advisory verdict without giving the defeated party an opportunity to move for findings and judgment notwithstanding the verdict. Eurther, I may say that it seems to me that such opportunity should always be given, and I think it is given in well-conducted trial courts.
Oh April 7,1899, the judgment of this court was modified so as to provide that appellants’ costs in this court and in the circuit court should be paid out of the estate.